Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 7-8 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Miyake and Murai (US Patent 5,942,320, published 24 Aug. 1999, hereinafter Miyake) and evidence provided by Clark (“Interpreting C-13 NMR Spectra,” Chemistry LibreTexts, published 16 Apr. 2022, hereinafter Clark).
Regarding claims 1 and 7, Miyake teaches a barrier film comprising a base film (substrate layer), a silicon oxide layer (inorganic layer), and a barrier resin comprising a vinylidene chloride copolymer with a combination of vinyl cyanides, which contain cyano groups, and (meth)acrylate monomers, which contain carbonyl groups, and a silane coupling agent (Abstract and col. 6, line 64 – col. 7, line 5).  
In light of the overlap between the claimed gas barrier film and that disclosed by Miyake, it would have been obvious to one of ordinary skill in the art to use a gas barrier film that is both disclosed by Miyake and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claim 2, Miyake teaches the elements of claim 1, and Miyake teaches his vinylidene chloride copolymers comprises methyl methacrylate, acrylic acid, and acrylonitrile monomers (col. 6, line 64 – col. 7, line 5) which is identical to the vinylidene chloride copolymer used in the present invention.
As evidenced by Clark, the carbonyl group (C=O) in acids and esters has a C-13 NMR shift of 170-185 ppm (page 1, table).
It is the examiner’s position that the alkyl (meth)acrylate monomers in the vinylidene chloride copolymer taught by Miyake result in an integral value of signals at from 170 to 180 ppm to be at least 0.001 times an integral value of signal at from 80 to 85 ppm, given that there would be approximately the same number of carbons with C=O bonds (with shifts of 170-185 ppm) as carbons with C-O ester bonds (with shifts of 50-100 [Clark, page 2, table]). 
Regarding claim 8, Miyake teaches the elements of claim 1, and Miyake teaches his films have a water vapor permeability of 3 gm/m2/day or less (for example 0.01 to 2.8 g/m2/day) at 40⁰C and 90% RH (col. 15, lines 18-35).

Claims 4-5 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Miyake and Murai (US Patent 5,942,320, published 24 Aug. 1999, hereinafter Miyake) in view of Minoru et al. (CN 102321320 A, published 18 Jan. 2012, hereinafter Minoru).
Regarding claims 4-5, Miyake teaches the elements of claim 1, and Miyake teaches that his barrier resin layer may comprise more than one species of the vinylidene chloride copolymer (col. 12, lines 24-30).
Miyake does not disclose the inclusion of a second vinylidene chloride copolymer in which the integral value of the C13-NMR at from 170 to 180 ppm is less than 0.001 times an integral value of signals at from 80 to 85 ppm.
Minoru teaches a vinylidene chloride copolymer film with excellent barrier properties comprising two different vinylidene chloride copolymers, and the second vinylidene chloride copolymer is present at less than 50 wt.% of the composition (Abstract).  Minoru teaches that the second vinylidene chloride copolymer is a binary copolymer of vinylidene chloride and vinyl chloride (paragraph 0013), and the first vinylidene chloride copolymer contains alkyl acrylates and acrylonitrile monomers (paragraph 0013).
Given Miyake and Minoru are drawn to gas barrier films comprising a layer of vinylidene chloride copolymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blend of two vinylidene chloride copolymers with specified reduced viscosities as taught by Minoru as the vinylidene chloride copolymer material in the barrier composite film of Miyake.  Since Miyake and Minoru are both drawn to gas barrier films, one of ordinary skill in the art would have a reasonable expectation of success in using two vinylidene chloride copolymers with specified reduced viscosities as the vinylidene chloride copolymer material in the barrier coating of Miyake.  Further, Minoru teaches that the second vinylidene chloride copolymer contributes to the improvement of extrusion processability, such as suppression of resin heat generation during extrusion, reduction of resin decomposition products adhering to the die at the extruder outlet, and reduction of extruder motor load fluctuations (paragraph 0015), and the combination of vinylidene chloride copolymers has excellent gas barrier property, tightness, and boiling resistance (Abstract).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected relative amounts of the second vinylidene chloride copolymer from the overlapping portion of the range taught by Minoru because overlapping ranges have been held to be prima facie obviousness.
Given that Minoru teaches the second vinylidene chloride copolymer is preferably a copolymer of vinylidene chloride and vinyl chloride, which would therefore not include any carbonyl groups and given that as evidenced by Clark, carbonyl groups in acids and esters have C-13 NMR shift of 170-185 ppm (page 1, table), this copolymer would not possess a C-13 NMR shift in the range of 170-185 ppm.
Thus, it is the examiner’s position that its integral value of signals at from 170 to 180 ppm would be less than 0.001 times an integral value of signals at from 80 to 85 ppm.

Claims 1-2 and 7-8 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Tropsha (US Patent 6,165,566, published 26 Dec. 2000, hereinafter Tropsha) in view of Murai and Miyake (US Patent 5,770,301, published 23 Jun. 1998, hereinafter Murai) and evidence provided by Clark (“Interpreting C-13 NMR Spectra,” Chemistry LibreTexts, published 16 Apr. 2022, hereinafter Clark).
Regarding claims 1 and 7, Tropsha teaches a multilayer barrier coating effective against gas permeability comprising a silicon oxide coating and a vinylidene chloride-acrylonitrile-methyl methacrylate-methyl acrylate-acrylic acid copolymer coating (Abstract and col. 10, lines 15-19).  The acrylate and acrylic acid monomers contain carbonyl groups, and the acrylonitrile group contains a cyano group.  Tropsha teaches the silicon oxide coating and the vinylidene copolymer coating are applied on a first layer (substrate layer) of highly crosslinked acrylate polymer (col. 1, lines 45-48).
Tropsha does not disclose the inclusion of a silane coupling agent in the vinylidene chloride copolymer coating layer.
Murai teaches a barrier composite film with a silane coupling agent in the vinylidene chloride copolymer resin coating layer (col. 8, lines 32-43).
Given that Tropsha and Murai are drawn to gas barrier films comprising layers of silicon oxide and vinylidene chloride copolymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a silane coupling agent in the vinylidene chloride copolymer layer as taught by Murai in the barrier composite film of Tropsha.  Since Tropsha and Murai are both drawn to gas barrier films, one of ordinary skill in the art would have a reasonable expectation of success in including a silane coupling agent in the vinylidene chloride copolymer layer in the barrier coating of Tropsha.  Further, Murai teaches that the silane coupling agent improves the adhesive properties between the inorganic layer, base film layer, and the barrier coating layer (col. 8, lines 32-37).
Regarding claim 2, Tropsha in view of Murai teaches the elements of claim 1, and Tropsha teaches his vinylidene chloride copolymers comprises methyl methacrylate, acrylic acid, and acrylonitrile monomers (col. 10, lines 15-19) which is identical to the vinylidene chloride copolymer used in the present invention.
As evidenced by Clark, the carbonyl group (C=O) in acids and esters has a C-13 NMR shift of 170-185 ppm (page 1, table).
It is the examiner’s position that the alkyl (meth)acrylate monomers in the vinylidene chloride copolymer taught by Tropsha in view of Murai result in an integral value of signals at from 170 to 180 ppm to be at least 0.001 times an integral value of signal at from 80 to 85 ppm, given that there would be approximately the same number of carbons with C=O bonds (with shifts of 170-185 ppm) as carbons with C-O ester bonds (with shifts of 50-100 [Clark, page 2, table]). 
Regarding claim 8, Tropsha in view of Murai teaches the elements of claim 1.
Tropsha in view of Murai does not disclose the water vapor transmission rate of his multilayer barrier coating.
However, it is the examiner’s position that given Tropsha in view of Murai’s multilayer barrier coating and the claimed invention have the same silicon oxide layer and the same vinylidene chloride copolymer coating layer, the multilayer barrier coating of Tropsha in view of Murai would inherently have the same water vapor transmission rate at 40⁰C and 90% RH as the claimed invention, and therefore, would fall within the claimed range for water vapor transmission rate at 40⁰C and 90% RH.

Claims 4-5 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Tropsha (US Patent 6,165,566, published 26 Dec. 2000, hereinafter Tropsha) in view of Murai and Miyake (US Patent 5,770,301, published 23 Jun. 1998, hereinafter Murai) and further in view of Minoru et al. (CN 102321320 A, published 18 Jan. 2012, hereinafter Minoru).
Regarding claims 4-5, Tropsha in view of Murai teaches the elements of claim 1.
Tropsha in view of Murai does not disclose the inclusion of a second vinylidene chloride copolymer.
Minoru teaches a vinylidene chloride copolymer film with excellent barrier properties comprising two different vinylidene chloride copolymers, and the second vinylidene chloride copolymer is present at less than 50 wt.% of the composition (Abstract).  Minoru teaches that the second vinylidene chloride copolymer is a binary copolymer of vinylidene chloride and vinyl chloride (paragraph 0013), and the first vinylidene chloride copolymer contains alkyl acrylates and acrylonitrile monomers (paragraph 0013).
Given that Tropsha and Minoru are drawn to gas barrier films comprising a layer of vinylidene chloride copolymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blend of two vinylidene chloride copolymers with specified reduced viscosities as taught by Minoru as the vinylidene chloride copolymer material in the barrier composite film of Tropsha in view of Murai.  Since Tropsha and Minoru are both drawn to gas barrier films, one of ordinary skill in the art would have a reasonable expectation of success in using two vinylidene chloride copolymers with specified reduced viscosities as the vinylidene chloride copolymer material in the barrier coating of Tropsha in view of Murai.  Further, Minoru teaches that the second vinylidene chloride copolymer contributes to the improvement of extrusion processability, such as suppression of resin heat generation during extrusion, reduction of resin decomposition products adhering to the die at the extruder outlet, and reduction of extruder motor load fluctuations (paragraph 0015), and the combination of vinylidene chloride copolymers has excellent gas barrier property, tightness, and boiling resistance (Abstract).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected relative amounts of the second vinylidene chloride copolymer from the overlapping portion of the range taught by Minoru because overlapping ranges have been held to be prima facie obviousness.
Given that Minoru teaches the second vinylidene chloride copolymer is preferably a copolymer of vinylidene chloride and vinyl chloride, which would therefore not include any carbonyl groups and given that as evidenced by Clark, carbonyl groups in acids and esters have C-13 NMR shift of 170-185 ppm (page 1, table), this copolymer would not possess a C-13 NMR shift in the range of 170-185 ppm.
Thus, it is the examiner’s position that its integral value of signals at from 170 to 180 ppm would be less than 0.001 times an integral value of signals at from 80 to 85 ppm.

Response to Arguments
Applicant's arguments filed 08 Sep. 2022 have been fully considered.  Applicant’s amendment overcame the rejections based on Murai as the primary reference.  The Office Action mailed 08 Jun. 2022 did not cite that Tropsha does teach a vinylidene chloride-acrylonitrile-methyl methacrylate-methyl acrylate-acrylic acid copolymer, as presented above; therefore, this Office Action is Non-Final. 
Applicant submitted an affidavit filed 08 Sep. 2022.
Applicant amended claim 1 and cancelled claims 3 and 6.
Applicant’s affidavit provides data demonstrating that the vinylidene chloride copolymer used by Murai contains no carbonyl group.
However, the claim rejections based on Murai as the primary reference have been withdrawn.
Applicant argues that claim 3 was not rejected based on Tropsha, and claim 1 has been amended by incorporating the features of claims 3 and 6; therefore, the present invention in not obvious over Tropsha.
However, as presented above, while not cited in the previous Office Action, Tropsha does teach a vinylidene chloride-acrylonitrile-methyl methacrylate-methyl acrylate-acrylic acid copolymer.
Applicant makes the statement:
“Further, even though Tropsha US '566 describes vinylidene chloride-methyl methacrylate-methacrylate acrylic acid polymer as PVDC used in the Examples, Tropsha US '566 is silent about the technical feature of methacrylate acrylic acid as a unit constituting PVDC.”
However, as presented above, Tropsha does teach a vinylidene chloride-acrylonitrile-methyl methacrylate-methyl acrylate-acrylic acid copolymer; therefore, his copolymer would provide the same technical features as the claimed copolymer.
Applicant argues that Minoru describes that a binary copolymer is more preferable than a ternary or more copolymer.
However, “nonpreferred disclosures can be used.  A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).  Minoru teaches that his vinylidene chloride copolymers I and II may be a ternary or more copolymer (paragraph 0013).
Applicant argues that Minoru does not teach the inclusion of a silane coupling agent, so Minoru cannot be combined with Murai without use of hindsight.
However, note that while Minoru does not disclose all the features of the present claimed invention, Minoru is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the inclusion of two different vinylidene chloride copolymers, and in combination with the primary reference, discloses the presently claimed invention. 
Applicant argues that the optional third layer of Tropsha is PVDC, which does not have improved barrier properties and interlayer adhesion.
However, “applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  As presented above, Tropsha does teach a vinylidene chloride-acrylonitrile-methyl methacrylate-methyl acrylate-acrylic acid copolymer.
Applicant argues that the claimed invention has an inorganic layer between the vinylidene chloride copolymer layer and the substrate, whereas the laminate of Tropsha does not have this configuration.
However, Tropsha has a first layer of a polymeric material, a second layer that is a sequence of organic and inorganic layers, and a third layer that is a vinylidene chloride-acrylonitrile-methyl methacrylate-methyl acrylate-acrylic acid copolymer (col. 1, lines 35-44 and col. 10, lines 15-19), and Tropsha’s second layer has inorganic coatings as its outer layers (col. 1, lines 49-58).  
Applicant argues that their data demonstrates unexpected results for the present invention.
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data uses one first vinylidene chloride copolymer having one relative amount of vinylidene chloride, one relative amount of a specific carbonyl-monomer, and one relative amount of a specific cyano-containing monomer forming a coating with one specific amount of the first vinylidene chloride copolymer and one amount of a specific silane coupling agent where the coating is of one specific thickness, while the present claims broadly recite a single vinylidene chloride copolymer of any molecular weight with any carbonyl-containing monomer and any cyano-containing monomer, each in any relative amount, in an film of any thickness on any inorganic layer of any thickness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sumida et al. (JP H09/295369 A, published 18 Nov. 1997) teaches a film comprising an inorganic layer and a layer of a vinylidene chloride copolymer with a combination of vinyl cyanide and (meth)acrylic acid esters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787